Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest a flow cytometric method for separating a target particle or subtypes of the target particle from non-target particles using a flow cytometer that comprises a substrate that has configured therein a main flow path to which the sample is introduced which divides a first side and a second side of the substrate; a first sheath flow path on the first side and a second sheath flow path on the second side connect to a joint region of the main flow path; a detection region along the main flow path downstream of the joint region of the main flow path; a first pulse flow path on the first side and a second pulse flow path on the second side connect to a particle separation region of the main flow path downstream of the joint region of the main flow path; and three branched flow paths are connected to a branched region of the main flow path downstream of the particle separation region having a central branched flow path that forms a straight flow path of the sample solution through the main flow path, a first branched flow path on the first side to which the first sheath liquid flows, a second branched flow path on the second side to which the second sheath liquid flows. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 25, 2022